Case 1:19-cv-00365-PAE Document 46-2 Filed 07/01/20 Page 1 of 1

 

PD Bridges ana tunnels USE OF FORCE Form OPS 03-02
ee RNM_07-007 OPS-155

Nee: ZAPATA, THOMAS Page 1 of I1

MTABT Incident/Arrest No: A16-0014-4 Facility: RFK Bronx

Jate and Time of Incident: 01/17/2016 0310

 

Vame of Suspect: KAYO, LUGO

 

Reason for Force: EFFECT ARREST : A16-0014-4

 

[ype of Force: [_] Handgun (X] Physical Force [_] Chemical Agent [_] Expandable Baton

[_] Firearm [_] Handcuffs C] Other
teason Force Used: Overcome Assault [_] Restrain (] Prevent Escape [X] Resist Arrest

 

_] Other

 

 

’erson Arrested: [X] Yes [|] No — Arresting Officer : Officer Mertz_

IMS Called:  [] Yes [% No If yes, EMS Operator ID #: .

“inse EMS Called: Time EMS Responded:
Vitness Name (if any): _OFFICER’S LUCE, CORBIN, MERTZ

Vitmess Statement: N/A

 

gt/Lt Name: SGT. PALAZZOLA Signature: 3 e%.SD ol (eet ield Hi _ 521

 

 

 

Please Print
‘aptain Signature
‘aptain Approves Chemical Spray Canister Replacement: {_] Yes DX] No (tno, provide comments)
‘ange Officer Signature: _ : oe _ —e (required when new canister is.issued)

Mfficer's Signature Receiving Replacement Canister:

 

 

 

xpended Canister #2 0 Fax Use of Force Report to MTABT
OCCC at (212) 360-4176

Exhbi{ ©

 

 

}
epscacement Canister #:

 

 

 
